Case 1:21-cv-00532-SAG Document 1-4 Filed 03/02/21 Page 1 of 3

Exhibit 3
Case 1:21-cv-00532-SAG Document 1-4 Filed 03/02/21

 

Cee APTN hie ter uae epee
SRN eee sal sn te dn reer Fe
berebteety

  

hampmprg rel sid) L
Se raeneny he:
Credit befeneation

Saretere La eet gee tow uredic canes xb opedak Soremg ir petiee
1g er Leer ee esc ete te ride ng Ponce Prem
= ag aay mn carts
ere err ar ee oe fi ahoes ore rd Coating. vores
Kefemenation de fared berncss baht te lo Aeterir '

 

Tiepa et Other In‘ermanog

; Faber es nba + ENS, wert tawds am eh
fanaa) mlpceu ie Bes eter " pana

 Unitrriy tmiee eet eed Tintin

7 pwenes vet her Dawtre hey wll syn te park 2.5 ve ba rats othe
fit hed y rp tre spinirernbar merece naire

erica a CE
seaiyla ec esicte tar
hare mee begee at a rah i cores a
Benim and Ajo aed

are co Str ott parents whhad Fam eee 4, ioe al bold ad tes.
Morar bene nmin ofr Tran et Me crett
FH em, we fern

Trevi

Wham tater craton Be Vi Pat ame tas Agree. a ex ate ops

wun Aud perne e Aaa pends oF rey of emo wba pan rT Be Es

wee erat i onder ade tog Em nove ravages te cor oer

fate Are

Secrige aire sere eee ements perdi et.
Dour Pte rt be eeding apm Sen Ae er wer

a a i
Pow mel har eats #8 Peer bat
a ee .

i MCR Tca portion Pet thd

" Seve ema tet arent econ,
ida bey ence Aha 2 peoctnerht nie chet
frp leew Be rive rn
eve tater aa pinnae tints voi

foe age Te bie 8 tc eh ered ta
‘pu ate Wh perder ny mt rete whet Pom rhe Barth

Adbtgiong! ri gsettnes frobhed

Vemma ne aban oe Taner 7 1 esa pret nek dhe ae pe
ee oter er {sino ego tner Ex tromt Boe Toate
he recracecet ae berg ET aed et oie TY, or be soe ott a

gia Retin teh fern a eae er aryl eek eae
morgen af ace dacpure raat nas 1 ir peest hee as hometeld perpen,
Ghisg Up od Miche,

Bar tthe ene fe betel ay ane Dre, ta te
Feat meagan Seay cia ata
Seri tag kur marr ceebe igencane naib ae

aa. Twa enereas
feyowde meen i
eee

med a tee peeetoae ad ie dyer Ou we aed her
SU talib Taace cro kien Gan ARE ced we ope
oe ak be comand mary Se se Aare alle Co ered eee
The Leary Lewing A

fee ore al
are, Tha Uf at

 

term ROC eek eee ny
Prim

 

aaa deg tbe atten
(eer nk, cory elem foarpted Ree lon ot ats uh
parr pam are pee
achindbet el Diese Rostation

CSPOT THAT OU ET Tn Bere Tony
17 TER SUTION PROVIDES PO Mamnacce ETI

TOU) ADA SoG FS AND at ar a ree

wn,
ARS A LTNAL ABRITEGIO9 ESELADOFN ACOUER RT .
am cL RCL ayy

ANE BOM eT TGS Yeu Ge ttle th erbiarelon pepe ;
. a an yer eter Fate et oy Met
Ce ee ere ret ted bei apes ceo ila Nat are
40d, mabey ar cece Ua yim cetice WF ders oh Ov tam Teo
weer Toa Avera The riertbe crea mine Wruigerg ind mom pers ea
spc wero oP nel Maret arabe ad ere tht ha art sara ke”
woh Cras Card The rersctin tig mea bt ore a Ts UT Rak
Sop TG bes CASS, tale, Sd? Gd ae.
awieends i as Ean ig
vt a actury Seni ep nate Been 0 eee
oy Chen arning prea Savon #301 wl caetimme wa t
Aprkeveia Bapesberesspor uth arom, wit

Agrrmriic Kiading Arinition

» Dy atee leem acy ee ekdpmekee on simu rear *

Page 2 of 3

 

: gf T
SERIES Trt ras feet er yeah manne nt pecernter hae ‘terre
Soeiennte cps ee eee & shpat scterraiait hy Vi isd eae la mis enh tadosiee Veen a
TEP 2 MCT Ey art Lon wae ar thn ravroervipmenn iy Nerdlw ie br die treat, Sepang apLighi fy enna ania shat patie hat De tgttca Mt cians wl eg te Red! pan de hk od
ree Hear. fesiitiow ollbe ae ent eevee a ike alibi e he tre the Cheam i, seuorillle pcre + Pale * dette 296 od Charny deserve the rine Tne are A
Selby ten eoonerd as rpheriee, we ube hes wath vs Fy prvtamwadrenivern ¥ Tee he a ome pe Ake idle te gee teeta

SCRE RIT cre scan car wom oe ao TOR MSN owrtrpo mit ra eh CaAETR UT EAT bee

“ . SOT ETION PRCT IN IH 204 Tea FAT
se ecm Arbre . tapi APRIPRATE MSRUTTS TOUL ADL ND AA bie! A ied
Bats ie

1
feed meet Paphn spon cuter a camnren otk pie Coane Te aN epee t tt

 

yeni
TUNE OP an nce Phas Wr ASTRAY payer FO TIa
POA Tar LL CLAIMS
pear ie eee ‘uaraaa al mean pee een doe, ALLE ESERST UND TACT FHERE BILE BL STEEL AY

tan ERY = TI
ce ena cach eal ee viene Ge eal gh coe pecrlcg at at | tan ron ee ee np ier saat BY

 

binruittes heresy arab am ma ctimy mc eanl rire yee et Mee coker Peer LDINS, ASD
felch tcl eh mba te er Api ae ear e THERON AcbCaeen De OF ere Fepew gape wad
cefecat oe rene perigee, JA OC LIUTE TPR PRUN [SS LPO BL CRT PETES oh

    

|
+ MDORTICN, SOUL Me FazA SST TCT FL TET RICATS SCA NLANE

Tafeng rated Linton on
DA COURE TUF EENG Agk0 WLU Wed BP AML ABLE [SAE TATION.

‘Pho tg os nid fon arama ln retire Pile
mies ack epimers re eceematie ial Rreerdiag

Prete me ere Sn ets Funerrirzand rien scant nahon Me=7

Hotere Anailae Bekey canes tm ep

4
het Tayeat ee Giratina
ate bere rave

be the prove! barked taence Sree nee wen
or nia wipe wee he wincoertmira evasion

    

he Seog enn rh. Selmer ed rete ane cr repent;
PRMReYeET beter thc cal a vont nan he tee TH, rh be rete tekstas Tee Wer hort chee de
seers yep rd de oacene eg arte ch mew carts peaekey aserirre ok Boog

 

ass seed test aa usce bas
gnaw prtnsgeg aerogenes bibanal

 

toned diene, Th ahaa ord cal had esther Fe ‘
Weert tar tt aan
ersigcea eee teks Gat (dmelakirete neater: Bbc brut ngebierds i

 

 

 

 

ta Sar seat Bi wine a ofan inal Uae Lem tees Ua The ned ah coheed Sa bean Bear ged hat adn a ‘ a
eerie ere tearitet Wt Newt Raniah tre ante Tibting Fem Ht fpr ee eared wend vO aes el nie ane Ge a gr mo vine reer sie
wera mad ops en ry 2 fat tae rears etl ad creed om fe Be atten he
welts 0 ar Aer Bim pare, by lomorenee mew! ete: 7, peters om hone
feet teste court oy fa citanrmere a eyo Cant aed rbitrattes Fs nuke shane Wad ied
She Rees a! cdg ae AL bet hd ood ewer bey wEacr erp Rede awtermeh it vi pie rata la ie earth vaire rain i
fei ew hatred ie deed beeitadeenae ts | heen weal Cage a sean can ie abdeian, Trimaraeeenderaee sch edhe fir
WA ren Veen] facies TA = Tole te Semen rl beeper the cok Ded ape te in ape pemesitae Seite ed Monroe det ip peated ty Pay Lad amie
Rand Sart Trak! edt or apenas deer athe deere oh aden on Be tae Bryhn ce i des el pee on ad ae er, eo inant ten
nm Und nay a ened oy at hr a Nara de, Ta preniepehiel rietriolad ran hts dee ae alls Perinat ta Pex hater AA ood ect bande oben att be
ox 7p od Cees nr a hres ah ani wore wre or Te rapa wad ee agwers Seheed practi “at ER Seri inh ete Aart
a éerberens rehet es Ha pte ml Vins et oe Ma wom do, rea tewtneee Saeco Peau
Teh gt ee patente 2 lS cir tetra rktpaie, oe wk Pw nay 1 erinabeare Ce bie Oe iebberiad ior AAR Aer vbrecs
- so er 1 reper Gans tae een feerkp! party lately re reap ees a mS
Firerariey che perce ra 1 ee or PEmpenr re ae DReiG Liars ptetaranentrec amare
fy ea pte sAeteofNE af eye AEA GZ Cling Pa ed pe Pat reader at wt Oe  prerncydvetorat bey be Ge et pater rm saat ar etd tisha
Aovartnaea Teena ae De sesh bs rr tae he Ew mi ee mete nie “i cemlrne inci Sea PR TTEAE Hom

prtovlé Arbttreton Ribas

 

 

expert bets het or vera kes, Canes Lcinene

 

 

 

 

are comers “Xe
+ Wika abden erecta aged beer
1 + Reef eds ach Sek a coed
ont wary pret ees mae ies fort
Ween oe fer peel rey en erica Foun LU bead aster
TNR Spal ge pm a) eindiewt rd ove At IT one

 

1S WH eppen A fer Sa Raced rt Trott Letere

 

ne herha kes ane
0 Reonien ey orion emrad Lgnarser ape TAB
ee!

" 1 fade gree eemenre tes amr ms
a Wr tharge ay rend oe Pas at

* Se ra tere yan ae iar ope

ile thn Be eintnten ot

* rae we ene anya ace agent Yeo NL
Nem Lind te gg! ied Of a TA a

+ Prvenade arttck os Va wel vol bis w poy fhe erent. goer

0 otic) fam tele be tha EO
. Ghicerwien Bev sntanemer Bee ordre a pete wee

eee dey ek eee aetna tl ed cen
eC S percees Thr ret ol aie prt war ea
pe a ed age Oo ist pe teaecars teh he,

Tate yon mee crete tag hehe Tee HE terng, Se mee ae ba Be
| eaten perl ee pad rine MiSs! i roe
seg ere we erg ee tot freee
hie coeaewen beret as on haa er eet Poe
pr gras tere, atk fu ties ine are ted
seTlrawerarare wenertesnonm setae
ees bee ew edd tow Hore
2 Net Rights Yew Aer DevtateBa gd THM Teme Ceeehé Cand Poet tid
S90 rn ay ceed he pede eer ed Bie? pen sean aft Fev onda
creel oe ke irrdt fed uit So awr-vt fe pubes We evans, Se cr
ae ghd ne Lp Ey Or a on
Woow tee Atte LBewig ests int
1 Se pared mc han hee eh 10 May trey Aas © wots etre
when pe ted the arched tree ame ave been
wre deatd trait Nafter abe ou ersten J ne
Sa

 

ns he ce

ae
Geel medspobe erin)
+ 1 So satga entire ent te riee, Pub Pa

 

Tike abate an erenenne es ee han BEFTE Lie Carpet ade of fe Taga hacia a Ato Ae Coat Agta mang bree fr Vie Herm 0 adam a 1 ie ksh voeae ATA ar ahha chet Qed merrier hae cee
Se sha Ray Pere (rrr, the terre Ay Heated Pade af id A Hrs ie pen Ca fe, Shae Sa a ferent Seuiee agen mgmt dog prom trmeoom we ef qa,

re voz Bacher wt <—oke where. ea wed Ges Te Soret ed aeenietwsr breed ten Ferrewen ret dane 5 Paar ratty hd bs Fase,

erie’ pervibe ater Bl") Weta a Riarenan aati fat eee eccw cresting ry camacgen, Hae idee ermnn wero unin cre mal tain drt perc, meet

ee Cato ay Reda Ahr Uh tye th rt ret arma Baten ua chet Ep aOR fre tpn fete r : * ° om
hah Ce Mpeg: eer e Man he daa aa ge ee, Qa pe deere fan rere ' ‘ *

ean reek i a bona Star 2 papa Veer a ny
eter of Arnier etna end Cpgatifientions

   

be crt ireemual
eae ee ered pig atin wade ate ae debater.
ee

Ti leepaaer a nda 9 gary betery te
LoeNinnige bavor acer anata

Chibey dative UFaZtahke, Ne Webs af Ripa ns arbirene etic e Name Pulling Mighty Bir ptt bean eet ie Dictaen Lie

  

weeanee Seepiaeeepcpuuts That ge bale Lad at For pr er os operon ete ler Pt Foca
Se dd cuteness fecaeree eM tn Vows Ae

eerie touh apron vide bereene rca, Wan elie Yea Fink A hiscabr tern
toner sierra reofig tr wera ie ikon rere teers emt
erent erie ag actotaagee varie .
ate po wag cere ret pec Rive Dy ape iat 7
BCLS eae oe tnnae ey ten key Fab tat geht tro
Chen td = ered ae Sanco a ry aE Pepe

Pic fferelsy Seren
bates Bret gs NE Treden RRS hat
a Se pen ead
~ rermer fpotan Basted de soa h th dnc
acetals Hub + rma.

Soivits Linders ASL . .
AE oe nated Bn seg ane Me Ut Level 3 Ai Stak re at rma

  

ree a shpat Entrant Pan
pein nv inue Be peat a

“hire

 

a cents Nee
arte Or) ca

US seme ay

“CHES AGREEMENT INCLUDES AN ARBITRATION
/ PROVISION, VOU MAY REICCT THE ARDIT BA.
TWN PROVESLON 1M ACCORDANCH WITH THE
TERMS OF THE “ARBITRATION SECTION BFIOW,
The Agreement guverm the pic of Vu? MET Vina®
Corde Garé, MAT Via? Credit Card with firwards,
> MAT Visa! Sipnacuie Crodty Card or MAT Secured
» Cred Cant account with MET flank, and together with
the dppicson, Discos end Terms, and any other
. Atoms We provide in connection with the Account
ath: endlective mgreemtect Mut appidies uy ait bransacteans
9 Your AGO, ‘Thi Agreement isthe Srul apres
ithe trom acid conditient of Your Credit Cand Arcot
BU and a supectades any atleeed aval os Incotrt-
jet prmusionm uf ey prior apreement, Uany part of rhe
conftiens wth applioie law ov Bh decrumined
‘ W panatl tobe invaind. this Agreement will be consit-
cred changed 1a the extent nedewary to comply with the
“fan or eeu Cochion and the eenainder of the agreement
ai pres Ts fleet Py applying Ge an Accent. nt at
Card, Vu agree that We may peed Your pertonal
romaceST8A USA. als menibets or thet agent for,
acoragther Shing, the argue afpgm ting emcigeney |
ork enenpenu rede card ecplacement achvires, ov as
seqared st the Vea tile and regulators £7 Wes Rules").
Fee thnd iis Agréement in tis cntierty and beep i fer

~— M&iBank

  

  
 

 

 
                       

 

     

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

oO
a
o axe cd
Oa . * maae + app nencs *
a PURER LR Hy RU ed RL” ee a AH A ak og st . Se ee a re
aba MeatGrtanin parece,” oa tno, aaron Saal yon erent ae one ne ayes nto rta ere Lapa se ela ent : —_— a Se ie rele abelian)
*. . 56 aL a ict Gy “ ft . mn TRA Aa Pee) ME Re od abe arya ay safc de Bf 4 ty 7 - 1) Beare rat
cama, vagy cape Deter bana ie 9 para wa - +See a FAL eoapwa iow iapegen . Lay tae oernL ete a whe za dr rechag cena la eds te Oe Rd $8 a “Sar, Far eb St on a, gia a fa
a ee popes a Ba eet deers penttrt-t we sapete rated ramped 2 Dec ener bce eed 7 Cent ai tan eect netee eed eg agp Bae pars Poe KARL ON bo :
pe LY 6 EE Ee nye i hey, . 7 sean rae at egg SPROUL aC pl) 0 aT ok a fp can pe aces cfomae iad A, om Paral i "RUT PEE TRRATT Mies pea irene eee eee
Lo Sore - KUM ee : oe - . pena) pee pep pl 4 + ~ a " PHY eS alia MAI Ns Pel Lae
og wen eh tn fo i ice 4 tear ones a die ‘bee ver ne Pe 3 ran Tey SPR hee eT Sent _ opt ems 9p eta Dm SS deeb testo true ea esau erica dy
5 sre or eae eens: LAE ee 5 esd oer oe ae: wininsenigpai Topp nae pe a ee a oe ee ae agy mn mH pat A a metre 15 tale be Ania ee gute pera Qa apne CP ge seead beng ee naan adr ageygoemedt
° CB . ad F emp yrnd pave ara a ey “ ery Linge peed gig anal dp, 1 eal gg Argun an meat Nim al : CECE Lip Wee Al . 0 41 ep an an at oe, a a
. Ee SOe pay FR ees ep ier im Tiley pees Lap Gd FT fan tee a al conan ye Gy a ren ey, apa param My ot Jee emma Bae 1577 edd (4a ry Behe, hiok  etlerbostes fenmh Lads
A : . my. Jeemdbay pe eo LL Ae Jas ofa ip esd [elt ekSy fl NO hg PP Serer re re ee Pi alee tuiee eek eet it ort Pe We mE oe MTD EA | Men Up Kea Pa aha Figercaie Seren aphasia DP 2 ees Sewred he orto
fi <p nays pegs Rape a Moyne dntanlapnde meyneat Wes pease on SH YE ToRLT at Epica tap ase HESS Sg re Wan reel a ae eee Ctra ee eae =a. . SEER re ra nied fe eg ees a ees
fl ey hoa ee Lok eat Poca aes 0 ey re Ld i dn ta lp ES ae Meret " . ae * Hiab 6 Maar idee sae onesie} WO pe nis hn 3 pm Fen dead Dire plier ‘SPR, he Lo a A
Fat a pag ip eee ag Pom eng ese tans bn FAS HRE AD pane Geneve Me etonmtogata ange iy eine h ae eee” agiacin meet tack py, waynes dom rcs min enna went a rab age HAD ey epee eee tony Se Sees
. - 2 aoe * Ft a Shel Py, # ae a RE hoa teh Pee =i oun ee eed ay Petal aa z kere
a . \ _ ee en —— TRON ER) appli * * 7 prs mre:sege bate San en eee bed eran fo be, Brion Bey reo Lops emit ee tenia Fran pence og Fee eon anne trend
r “ . - aap Fi ay A arpa Me, Aan pp A gm _ 7 os RSS ng 0 ah Pir (esmntyd a pete ba _ . wo. ey “5 nee ‘lla te ty
aes tance oe enim eee minev ang Sag Bs i I a Rhy eR Si ere aes eee ee roan migprapeenes satya epeeaig ht baton Ee Balt] A TTT TK pep peneiapteeiadtrrst symp ene Srbleiememge ad
ia meee siecle celia ae » Tita wonpeeapi al meng Sone ap ee ee CA eT eres nyse oe PPO RT ESE peuteibery MM at an yamaha edapaaras nn wey mage tiseneynpeomue cn gaan ane ep was
> le ey Sant Seer : : : m4 ar aig Abd hal ee cap . , . i SOM CPA) Oe aT : " Py
A or erritan penne mio Rages ete | Seen BBS etre milano pies Meee oe Tera eran cer er pe Were cearachioremapnyn REG eT | og Aisa oma nea ea te
\ ‘peta, LNA eine apa tyeuomne ee . ‘ egy . Tene [NRE OPER pA Oy, nea aa Le sy ee ey ls a pea ER AN "Sha reg UEP Pkg age MEY pees a
Teen . : ean yes dete Tes ta Fy c C5 AL OE Kg trai
a a prcaeaplt emer ene eee ee se enemy patina, SEN manabera am wry ren NS RPT Sa in, eae pe te fee ap wre gaepw ng wr eockd plese hee htbenrsteies a min tee vay nia a pee epee 7
ey a aaa mee ana A | no remain po meric ras me ei enn mince repens Et TM pan he ne Ear ee MR eT Mn aw aeaoraraie ee | SOAR MIN ne aah Og C,H ON ST ee Te A ee per rn hag rents a
; pit pu Mascon Mey epee ee feaher mab ncn cong yey eee = alae pa west tersihe Pay ao aay dca Lecter ain Ropes Pa, ERA THO a My) 2s tin itr 04 rap Le Chet cof eal me eo Te re selene terre very ine. - ee ree ae
3% Nee DapE Ly LE 7 517 BQ Ew eer perio eed a We a tiaes eps ince 2 pee heed ; . SNE ater ep wf + ac kag yp ope ° scien enemy eit 7, Ndi het i peer, peas’ ger Jet ep Nae ee
Bi mr serm erent td tee eno pase pein ace mtn, ergo MP utioen meant waayaiee ora pea cone ne Santa once oe mh : . cqereoarrenag | OR Wma omar aLd Sonn yeouNaE Sax) RET ;
A aks = eh ae) Eb apes a" ag : omer “a oat aed ih so . . nee a
fg Snes Se oSpipeghll ga gtaars goon ie at SSE aes eter ARS at rmredaentimersmn maid Sie ee EER
53 . ‘. aoy ETO | : :shdeleatiemh telediaaietdi crn day eT a ee STAT RANG PN BULA oe LF Baap ara ag Re an fe ey La Prope hie d pa ae eNO .
om Ww TTAETE San tev cas orm ' . ropes] AE RSE SRS ream inat 5. Soe ee gate abn ocala einen pecengree ot tem amare. se giaenvar ssh , en Sor
i" yee oganlin = r jam pee 7 mere i, Er Tale’ melecthtetind : mame,’ Lag ME pape patoy ibep dem a Se Pa ee, een shntss a ays based ae SEAM Re md ah ny tg mld dg —7 i
A . oe aed r 7. i" Feld aac cannchodletenan il ? LOC PER Ag A Y. a Pep oy ROAM I, Fy cL EL} a an POD ham : al a ld
| pene gel pean Leteshamal intwmeekeet ted) pth Baraian pa penn pole ernap ap age Tree abe = : Sh wees be DE my ek png Fy west neowaed £ays min a Ppeey apm ol pine ope be he
- oe Pa: ae : as ay Ey pea . erat PET . a 2 LA . . 4 RT FU ea EY . . LaF ET fn 1 wd - rp oy! heim sary Fangs te per} 33 wr
72 omy PAARL SO Te a aeons ap tree aren Wrenbegy enim: cig inne ermew ee Aeircttslaingy LOE TVA phoma) aie Tani sane visve tier tice percastumieias ped rect _ Ragha l ayn meeeecoa ape tee ey sane
ca : ap ye ey : st A hae gM “ea Bo a B fA Petanay eg: be ta bs an, Ad pak PRL Rear iam 9 8 ay RG Pee teen ween hid . Pore PUR IF ee Oy Yo a eee
[Ee eS wretipean ppt carrera oie . . . . _— Tapes Te hiners or ewmce indinrates Oo ea T ; kamal ae Sanat wraeiaigi neat ripetoceee ct
eI “ Sipe oguiogs haga’ ceenee wepetian og app Fesng Foy enreycunls 7 Stes Per uae RST theep ase ead mow Prey dap Pare bein sauteed ered Tay ean anaes ep onatied aa ecrazame pe
i “Lyamee Pak os oye peceme cx Meera 7 C- og - oO ee ey ie se ye te Paper eye eae realign AWE! rages casein tyre Ste este > Scat enhanc ra nmareee eee ag tml ap ig spe myn suranttapre ered tee ome
Hai : airy : — . . : a a eae em mah ies wd marge, maori 4 ue ‘ 4 :
BA) wntzetsaseesarams gotten es Se ESET RIG “Cewememmucrenecccpeucats | coeeS iremdeataiearnaeattaie Wane sndantia eter imevintnae sh
A, ik PY Ct A pis a He leaner . ened ng a Sah ! Te lata halt irae eH ni wet pest ae meleecem fay, ah age ma and or nate psn :
er Leon is patmalian peamrcane oy ae pT aneay been ELA tates isnt ad ee utnere pee scales ee a hoat lene mien wea eS ra ate ta een en mira ng a EY pa step eyecare wetniaocu
fy ‘ . F * . ei : im = mm. Rha epee ae
Pa Pe agit id eT NC : WOM iaaten eg! Te eases mee ND er uaraenay ae NA Pa Greg haem el foo trent may oat ee fal pcs ago tacann mage inane one toe ete ar we nt) a
APR] uca ements pl ed © equa Rpm dene my yeh say mR : APOE ons mal) Ta APR De ey Aye Sep eed OU ea) Geary pen IL puna . Tit rwecingtincatan sacra eee RaCR.
“2 pant bdahichy Ej A Hot KF | aE UMAR Peete Pact i a may a MRA LP nt Lae i inp nies . ae BOT ea yas UATE yeni : : " meatal Seana atin Tate al wicguciyhnaeg tan
Eq sa anny egage pune piel Up eee pyet 6° Ta ets peepee eae es were mere tsi earemsrsiensinen Shaped hail eet thelr, th maha “pay mm ume po eed re nctiant app eels ty einen:
5 t + - a Hs ms a sacs rit ca OW Ag I, de pe - 7 Coa aie Radical wy patsy 2 :
, iF Per ae yg pt ev El Te ean chgun's averena bee A re ee Teton Sieben eco nga et mado eal SS mice eerie eeeneleares . cee
f . Pep eS A ba fe poe Seat paced Am an mean py ap eT Ls aD a) aL . CEA epee. EG ET eK” AS,
Ee aieaneeanresr one vcrapate Ean poorer eee ied TenieetayMnamimonsengceretoeens weilneeny irae re Saye ee semen euminm tame
4 " ad i eM a pa Tag _ Pre ho, Faced Se er ied 8 7 le ND Ta a Pa tas on Dy bi seen pala ey tee cd Lan Sen es get RNY pic pa pend dt oe | ” Mpeuz i op ce epee eat eo
fs a si sey sag wath ADA BA M4 Ul Mere pee’ Bc apnipreeeyieins br 7 aly atrteiieenar perd pel Brey betayinied sty Meakad beeettetigtitnmbe price ugha tities [etn ated tock kad aay a ee even ar Ep
iG . . j ay : ‘ais ies Fs " . 5 io : “ a Rt ‘|
ied Ay Ew ow, peri unas moa eee Romney on p meray yop eer DOM TOP Pee he er rrr thehn heme lieit nt aed atti a = aber ae Bor ig nen Rete atoning tan & 5s Sen FP . Paes
ier a ee eine ea eas ype opp ely Eel MA fim DG ald Pin ee eg het ee ee Teed er ir ta tects Nera rv, wate ‘ea a
qt item arma ae erm tamu oa mee oe ohare swinger ge eee ATG memes tea p ee gana eS ‘yay aa Raped mnie re dna a rene wee Ve TE REN eh rears ale
5 ttl a i - iy ' : ane " ‘i : palpi aay pa
BPS] Serrnd weet iggy op eek peh mores a reroe hae : : wetis tee : mareitp iggy, neta wap iat? . A ‘a LWT Ap tgs)" Ripry org teres op beg Wrenn, ee Pee ag anys Ee
os - oe, hc a, ™ ae ERE i neg ne penta eda CH: a eo - . TEED pe AD edt Eley, : Sora rede rs i128 ag aca oe pct eieliegt pelt pee
ite siting ops hans Saemens ee ReTen ere eT imaapinsae re mmonymdae bent wai vfboaaanes co crendetancpetoctn teh Miaclegg CIE nna mee nrutemmogaey Sere beng oy ese ak me ertener lee AO, 9A Pte Res ase
Bagi Maree, ep ae rman hc atte, a Pon an mlgekec  “caysrabne Se pace ea tema met peepee pageant ecient ent Ter Ge Ce Ek LSPS Vs BERLEn kc wees Bimon peel anele splec:= Serapkelenpeelnyer'yare Hv Sega
a) eet patentee ieee tae mt yee ae tar Kearse sate teleepenreans amesnnTo may iy HTD ovoid ni loose tenure a eerer yy eel ae eta yc le eon et cre ap tee UK action eetten men pera pteee
rt a," Cs . . Gaike _* a " . ' 4 * r rk ke ee i =
ke soetar copra ce cores oem a = raga east preshinnmecg Seeing eae eee estima ace 2g Ge Yee S93 Sica mas ans et eet ae Bevan hate apa hn CEES, oem eee aes
hy ay henge ee, ioe, agg plat ae ng terry linn rye pay rey We fp ae a ah a ad med Bg og ge hm ig a re net btnieg ra, er eee Cpe he Were pe Stun oek iepepeleadart Ces maces, jean Sp lant
. _ sane MSS he eva, ry as tan ng rw “Mere pel Sree betperget tyke eda 2 Pa pea a ii Dab a Gt n LA ay a a ng, at ect a
. ane BEE Reig Re yan, LO Samia BA ange NoarcieaTerepmrapomserr mgd wt ums GW Ape SE PC yom a fae ena ng cam “ele Spc A pe AR Oe
se ec naer mat ephgenid arene ane eens arc ea Sir ie pa paca oe wat HL it Sone eva ala pg ws ved rare dermeg oon igo mt eS OS we ape ra ee bean eps Sa eet if
re BH a eae pene (i TSR eu mene nome enya ween ee aspen ane moe Pe Be
- wre rer gy sa og re eg HL? * sar Sy RAE ae aL Ei ghee en en te Da ees moe eae Ef
” ERT Nhe Pe tL HE RPE LTH OSA PAL ly a

 

Tere en
i RON Batu eee pee eas wl
i A aye aha elena lee tee tnt cord ot ers ae ree .

 

Case 1 ag
